This case involves a written contract between the plaintiff and defendants for sawing lumber in a portable mill which the plaintiff had bought of the defendants. He was to saw and pile the lumber at a given price per thousand in regard to’which there is no dispute. There are but two material issues in the case. (1) Was the quantity of lumber sawed to be determined by the mill scale, or by the returns received by the defendants, from those to whom they might sell and ship the lumber. (2) If the mill scale was to govern, then was the lumber properly surveyed and marked. The written contract is silent as to how the quantity of lumber sawed should be determined. The jury found in favor of the plaintiff in both issues and returned a verdict for the plaintiff and the defendant filed a general motion for a new trial. Motion overruled.